                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,

v.                                                        Cr. No. 3:19-CR-00065-001

MICHAEL EDWIN DORCAS,

      Defendant.
__________________________________/


       The Defendant, Michael Edwin Dorcas, by and through his undersigned counsel, Miranda

J. Mills, moves the Court for an order to seal the Document Number 20 filed with this Court on

December 9, 2019, due to the sensitive information contained within the document.

       This the 9th day of December, 2019.

                                             Respectfully Submitted,



                                             /s/ Miranda J. Mills
                                             _______________________
                                             Miranda J. Mills
                                             N.C. State Bar No. 41547
                                             Roberts Law Group, PLLC
                                             112 South Tryon Street, Suite 720
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 251-2501
                                             Facsimile: (919) 573-0774
                                             E-mail: Miranda@RobertsLawTeam.com




      Case 3:19-cr-00065-RJC-DCK Document 21 Filed 12/09/19 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the date shown below, she electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

               United States Attorney’s Office
               Attn: Cortney S. Randall, Assistant United States Attorney
               227 West Trade Street, Suite 1650
               Charlotte, NC 28202
               Telephone: (704) 338-3116
               E-mail: Cortney.Randall@usdoj.gov

This the 9th day of December, 2019.


                                            Respectfully Submitted,



                                            /s/ Miranda J. Mills
                                            ________________________
                                            Miranda J. Mills
                                            N.C. State Bar No. 41547
                                            Roberts Law Group, PLLC
                                            112 S. Tryon Street, Suite 720
                                            Charlotte, NC 28202
                                            Telephone: (704) 251-2501
                                            Facsimile: (919) 573-0774
                                            E-mail: Miranda@RobertsLawTeam.com




       Case 3:19-cr-00065-RJC-DCK Document 21 Filed 12/09/19 Page 2 of 2
